Citation Nr: 0506478	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-23 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of breast 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought. 

Additional medical consultation and treatment records 
together with buddy statements as well as certain scientific 
information were received in July 2004 after the case had 
been certified to the Board by the agency of original 
jurisdiction (AOJ).  Although such evidence has not first 
been considered by the AOJ, the submission was accompanied by 
a waiver of referral to the AOJ.  38 C.F.R. § 20.1304 (2004).  
Consequently, a decision by the Board is not precluded.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's breast cancer has been linked by competent 
medical evidence to her exposure to second hand tobacco smoke 
and other toxic chemicals during military service.


CONCLUSION OF LAW

Breast cancer was caused or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Shortly before the claim in this case was filed, 38 U.S.C.A. 
§ 5107 was amended to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) [hereinafter "VCAA"].  The Board notes that that 
while this law was enacted prior to this appeal, it was 
considered by the RO as reflected by correspondence issued in 
August 2002 and April 2003 as well as the Statement of the 
Case of April 2003.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  The veteran claims that she was assessed with and/or 
received treatment for breast pathology at the Elmendorf Air 
Force Base in Alaska (1975-1985) and March Air Force Base in 
California (1985-1988); however, records of such treatment 
are not reflected in the service medical records.  
Notwithstanding, despite that additional search for those 
records has not been undertaken, there is no conceivable 
prejudice to the veteran in adjudicating this claim in light 
of the Board's disposition herein.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case, it appears as if the duty to assist has 
been satisfied.  Accordingly, the veteran is not prejudiced 
by the Board's adjudication of her claim at this time.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In short, 
the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate this claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of the claim, and that was 
done in this case as reflected by correspondence issued in 
August 2002, prior to the initial adverse rating action 
issued the following month.  

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer.  She appear at a hearing 
before the undersigned Veterans Law Judge at the RO.  She was 
provided with notice of the appropriate law and regulations 
as well as what evidence she needed to submit, and notice of 
what evidence VA would secure on her behalf.  Additionally, 
the Board does a de novo review of the evidence and is not 
bound by the RO's prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence she 
should submit to substantiate her claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran was seen for a breast examination on July 15, 
1988, shortly after her release from active service and 
assessed with a fibrocystic disease at that time.  A mass was 
noted in the veteran's left breast and followed for three 
years prior to a diagnosis of breast cancer in February 2000.  
Thereafter, she underwent a left modified radical mastectomy 
as well as a right mastectomy.  She has asserted that her 
breast cancer was caused by exposure to second hand tobacco 
smoke as well as other toxic chemicals while in service.  

At her hearing before the undersigned, the veteran submitted 
a well organized comprehensive binder, containing inter alia 
buddy statements corroborating her extensive exposure to 
second hand smoke as well as information concerning her 
exposure to toxic chemicals and scientific information 
relating to the carcinogenic effect of such toxins.  Most 
significantly, however, she also submitted a supplemental 
letter dated July 19, 2002, from a VA physician who had 
provided an earlier statement, and who is a Director of 
Breast Disease Program and a breast cancer surgeon in which 
he concluded that putting it all together "[i]t is more 
likely than not that her breast cancer would be caused by the 
exposure to noxious agents that she experienced while on 
active duty. . . ."  Accordingly, given the fact that a 
qualified VA specialist has provided a competent opinion, 
which is favorable, and fully consistent with the records 
already on file, the Board concludes that the claimed benefit 
should be granted.  


ORDER

Entitlement to service connection for residuals of breast 
cancer is granted. 



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


